MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         May 10 2017, 9:03 am
court except for the purpose of establishing
the defense of res judicata, collateral                                CLERK
                                                                   Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




APPELLANT PRO SE                                         ATTORNEY FOR APPELLEES
Robert Holland                                           Douglas R. Kvachkoff
Gary, Indiana                                            Crown Point, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Robert Holland,                                          May 10, 2017
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         45A03-1605-MI-1109
        v.                                               Appeal from the Lake Circuit
                                                         Court
Lake County Treasurer, et al.,                           The Honorable Robert Vann
Appellees-Petitioners.                                   Trial Court Cause No.
                                                         45C01-1109-MI-115



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017        Page 1 of 24
                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, Robert M. Holland III (Holland), appeals the trial

      court’s Order, granting the verified petition for a tax deed filed by Appellee-

      Petitioner, Lori Born (Born). 1


[2]   We affirm.


                                                    ISSUES
[3]   Holland raises seven issues on appeal, two of which we find dispositive and

      restate as follows:

      (1) Whether Holland received insufficient notice of the tax sale proceedings in

      violation of his right to due process, thereby rendering Born’s tax deed void;

      and

      (2) Whether the trial court had subject-matter jurisdiction to adjudicate

      Holland’s claims concerning the assessment of his real property.


                      FACTS AND PROCEDURAL HISTORY
[4]   In 2008, Holland’s company, Holland Real Estate, LLC (Company), purchased

      a tract of real estate located at 1120 Baker Street in Gary, Lake County, Indiana

      (Property). Soon thereafter, Holland began using the Property as his personal

      residence. Also, at some point after moving in, Holland—as the registered




      1
         Appellees-Petitioners, Lake County Treasurer (Treasurer) and Lake County Auditor (Auditor), have not
      filed an appellate brief. Facts pertaining to the Treasurer and Auditor are included where appropriate.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017           Page 2 of 24
      agent and sole member of the Company—received the property tax bill for the

      Property, which had accrued in 2007 and was payable in 2008. Based on his

      disagreement with the assessed value of the Property, Holland attempted to

      appeal the assessment to the Lake County Assessor (Assessor) and the Lake

      County Property Tax Assessment Board of Appeals (PTABOA).


[5]   Although the record is murky regarding the review process of Holland’s

      assessment, it appears that there was no activity on Holland’s appeal for several

      years. During that time, neither Holland nor the Company ever paid any

      property taxes on the Property. Accordingly, on August 1, 2011, the Auditor—

      through its agent, SRI Incorporated—sent notice to the Company that the

      Property was “listed for sale for delinquent taxes and/or special assessments.”

      (Petitioners’ Exh. 15). The notice indicated that the Auditor and the Treasurer

      would “apply on or after [September 9, 2011,] for a court judgment against the

      [Property].” (Petitioners’ Exh. 15). The notice further provided that the

      Company could remove the Property from the scheduled tax sale by paying the

      delinquent judgment to the Treasurer prior to September 27, 2011. Notice of

      the Property’s inclusion in a tax sale was also published in a Gary newspaper.


[6]   As set forth in Holland’s first appeal:


              On September 28, 2011, the . . . Treasurer conducted a public
              sale of the [Property] due to delinquent property taxes totaling
              $6,242.81. The Lake County Board of Commissioners acquired
              the Property and, on March 29, 2012, assigned the Tax Sale
              Certificate to Born as the highest bidder. The Tax Sale
              Certificate provided that Born would be entitled to a deed for the
              Property unless redeemed by the owner of record prior to July
      Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 3 of 24
        27, 2012.

        A title search identified [the Company] as the owner of record
        and noted that Holland, the Company's managing member and
        registered agent, may also have an interest in the Property. On
        June 5, 2012, pursuant to Indiana Code section 6–1.1–25–4.5,
        Born submitted notice to Holland via certified mail, notifying
        him of her intent to file a petition for a tax deed on or after July
        28, 2012. Born also published the notice in a local newspaper on
        June 12, 19, and 26, 2012. Holland acknowledged receipt of the
        notice, but he did not attempt to redeem the Property. Instead,
        on July 9, 2012, he filed a Motion to Set Aside Tax Sale and Tax
        Deed. Rather than using the same cause number under which
        the Property was ordered to be sold, Cause Number 45C01–
        1109–MI–0115 (Cause #115), Holland erroneously filed his
        motion in a prior year’s tax sale, Cause Number 45C01–1008–
        MI–098 (Cause #098). Holland did not serve Born with a copy
        of his motion.

        On August 24, 2012, in accordance with Indiana Code section 6–
        1.1–25–4.6, Born sent notice to Holland, by certified mail,
        indicating that she would be filing a petition for the issuance of a
        tax deed. Born’s notice specified that she would file her petition
        under Cause #115 and that a hearing was scheduled for October
        5, 2012. This time, the certified mail was returned to Born as
        undeliverable, so on August 28, 2012, she published notice of the
        hearing in the newspaper. On September 4, 2012, Born filed her
        Verified Petition for Order to Issue Tax Deed. When Holland
        failed to appear at the hearing on October 5, 2012, the trial court
        granted Born’s Petition. Thereafter, Holland filed numerous
        motions in Cause #098.

        At some point, it was discovered that Holland had been misfiling
        his motions, but because he had clearly attempted to object to the
        issuance of the tax deed, the trial court vacated its October 5,
        2012 ruling and reset the matter for a bench trial on June 13,
        2013. On January 14, 2013, Born sent another notice to Holland

Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 4 of 24
        by certified mail, which Holland received, providing the trial date
        and clearly stating that she was filing for the issuance of a tax
        deed under Cause #115. Also, on January 16, 2013, a process
        server personally delivered a copy of the notice to Holland. On
        January 22, 2013, Holland filed an objection to Born’s Petition.

        Notwithstanding the parties’ apparent realization that the case
        had been proceeding under two separate cause numbers, the files
        remained segregated. Additionally, despite receiving ample
        notice that Born filed her Petition under Cause #115, Holland
        continued filing all of his motions under Cause #098. On May
        28, 2013, Holland filed notice with the trial court that he had
        removed his case to the United States District Court for the
        Northern District of Indiana. As a result, the trial court ordered
        the matter to be continued. A few days later, the federal court
        remanded the case back to the trial court.

        As originally scheduled, on June 13, 2013, the trial court held a
        bench trial on Born’s Petition and Holland’s objection thereto.
        Holland did not appear. After Born presented evidence to
        establish that she provided the statutorily required notice, the
        trial court granted her Petition and denied Holland’s objection to
        the tax deed.

        On July 1, 2013, Holland filed a Motion to Correct Errors and
        Set Aside (Motion to Set Aside). Then, on July 9, 2013, the trial
        court entered its written Order directing the Lake County
        Auditor to issue a tax deed to Born. On July 15, 2013, Holland
        filed a motion for an injunction. At a status conference on
        August 7, 2013, the trial court scheduled a hearing on Holland’s
        Motion to Set Aside for September 24, 2013, the outcome of
        which would determine whether a hearing on the injunction
        would be necessary. Instead of waiting until after the hearing
        and a ruling on his Motion to Set Aside, Holland filed his Notice
        of Appeal on August 27, 2013. At the hearing on September 24,
        2013, Holland asked the trial court to set aside its Order because
        he did not receive adequate notice of the bench trial. Based on

Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 5 of 24
               the Notice of Appeal, the trial court determined that it lacked
               jurisdiction to rule on Holland’s outstanding motions.


      Holland v. Patelas, 22 N.E.3d 840, 841-42 (Ind. Ct. App. 2014) (footnote

      omitted). 2


[7]   On December 17, 2014, our court dismissed Holland’s first appeal without

      prejudice because he had filed his appeal before the trial court ruled on

      Holland’s Motion to Set Aside; thus, he was “unable to perfect an appeal, since

      no error [was] thereby preserved.” Id. at 843-44. Following our remand of the

      case to the trial court, the trial court set the matter for a hearing on Holland’s

      Motion to Set Aside. However, on February 17, 2015, rather than ruling on the

      Motion to Set Aside, the trial court apparently vacated Born’s tax deed and

      reset the matter for a trial on the merits of the validity of the tax sale. Initially,

      a bench trial was scheduled for May 19, 2015, with an order that discovery be

      completed by April 30, 2015. Requests for continuances and a failed attempt by

      Holland to appeal resulted in the matter being scheduled for October of 2015.


[8]   A little more than a month prior to the bench trial, on September 14, 2015,

      Holland filed a counterclaim, a motion for joinder of the Assessor, and a

      request for a pre-trial conference. On September 18, 2015, Holland filed

      subpoenas commanding the Auditor and the Treasurer to personally appear at



      2
        The present case is Holland’s third appeal concerning Born’s petition for a tax deed to the Property. As for
      Holland’s second appeal, according to the Chronological Case Summary, Holland filed a Notice of Appeal
      on March 10, 2015, which was dismissed with prejudice on June 19, 2015 (with a petition for rehearing
      denied on August 18, 2015).

      Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017               Page 6 of 24
      the bench trial. On September 21, 2015, the Auditor and the Treasurer filed a

      motion to dismiss Holland’s counterclaim and also moved to quash the

      subpoenas Holland had issued. On October 6, 2015, Born also filed a motion

      to dismiss Holland’s counterclaim. On October 15, 2015, Holland filed a

      motion to set aside the tax sale with affirmative defenses.


[9]   On October 22, November 5, December 3, and December 16, 2015, the trial

      court conducted a bench trial. At the beginning of the trial, the trial court

      denied Holland’s motions for joinder of the Assessor, to set aside the tax sale,

      and for a pre-trial conference. The trial court granted the motions to quash the

      subpoenas to the Auditor and the Treasurer as knowledgeable representatives

      from their offices were present to testify. The trial court also dismissed

      Holland’s counterclaim because Holland did not request leave to file a belated

      counterclaim and because, despite the fact that the case had been ongoing for

      several years, Holland waited until a month prior to the bench trial to file a

      counterclaim. Holland subsequently attempted to seek leave to file his

      counterclaim, but the trial court maintained its ruling. During the trial, Born,

      the Treasurer, and the Auditor presented evidence that Holland had failed to

      pay any taxes owed on his Property from the time that he (or his Company)

      took ownership of the Property in 2008, and that Holland received notice by

      certified mail, newspaper publication, and in-person service that the Property

      was being sold and that, following the sale, he had an opportunity to redeem

      the Property. In turn, Holland’s case-in-chief centered on a theory that his




      Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 7 of 24
       Property had been drastically over-assessed in a fraudulent attempt by Lake

       County officials to fill the county’s coffers.


[10]   On January 14, 2016, the trial court issued its Order Granting Verified Petition

       for Tax Deed and Denying Objections Thereto. The trial court determined that

       Born satisfied all requirements for the issuance of the tax deed—in particular,

       complying with the notice requirements of Indiana Code section 6-1.1-25-4.5

       (Section 4.5) and Indiana Code section 6-1.1-25-4.6 (Section 4.6). Similarly, the

       trial court also concluded that the county officials properly notified Holland of

       the tax sale. With respect to Holland’s challenges to the assessed value of the

       Property, the trial court found that Holland had failed to fully avail himself of

       the administrative process for contesting assessments, and Holland disregarded

       the statutory requirement that he continue to pay a sum of property taxes

       during the pendency of an assessment appeal. Accordingly, the trial court

       granted Born’s petition for a tax deed. On January 25, 2016, Holland filed a

       Motion to Alter and/or Amend the Order granting the tax deed pursuant to

       Indiana Trial Rules 59 and 60, which the trial court denied on April 15, 2016.


[11]   Holland now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                             I. Holland’s Conduct

[12]   It is well established that pro se litigants, such as Holland, are held to the same

       standard as licensed attorneys and are entitled to “no inherent leniency simply

       by virtue of being self-represented.” Zavodnik v. Harper, 17 N.E.3d 259, 266

       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 8 of 24
       (Ind. 2014). Thus, pro se parties are expected to adhere to the rules that govern

       trial and appellate procedure. Steele v. McDonald’s Corp., 686 N.E.2d 137, 140

       (Ind. Ct. App. 1997), trans. denied. Moreover, a pro se litigant “has no license to

       harass others, clog the judicial machinery with meritless litigation, and abuse

       already overloaded court dockets.” Zavodnik, 17 N.E.3d at 266.


[13]   In this case, Holland has demonstrated an utter lack of respect for the judicial

       process. Most notably, Holland’s conduct toward the trial court was

       persistently rude, sarcastic, and hostile. Holland refused to abide by the trial

       court’s directives; he endeavored to take control of the proceedings; and he even

       insulted witnesses. Holland’s actions are even more disturbing in light of the

       fact that, although he has been suspended, he was previously a licensed and

       practicing attorney. Despite the trial court’s ample latitude and patience—even

       allowing four days for a tax deed trial that, according to the other attorneys,

       typically takes twenty minutes—Holland now insists that he was somehow

       deprived of a fair opportunity to be heard. Holland was clearly afforded a

       sufficient opportunity to present his case, and to the extent that he maintains

       that he was prevented from making a record, it was well within the discretion of

       the trial court to guide and control the proceedings and to exclude irrelevant

       matters. See Morgan v. State, 934 N.E.2d 1246, 1251 (Ind. Ct. App. 2010) (“A

       trial court must be given latitude to run the courtroom and maintain discipline

       and control of the trial.” (internal quotation marks omitted)); see also Ind.

       Evidence Rule 402 (noting that irrelevant evidence is not admissible).




       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 9 of 24
[14]   In addition, Holland’s motions and arguments before the trial court lacked

       cogency and created confusion. Likewise, while Holland has raised a multitude

       of issues in his appellate brief, his arguments are largely unintelligible. See Ind.

       Appellate Rule 46(A)(8)(a) (requiring an argument to be supported by cogent

       reasoning). Instead of including a recitation of facts in narrative form,

       Holland’s statement of the facts includes unsubstantiated arguments. See App.

       R. 46(A)(6). His argument section is disorganized, repetitive, includes

       assertions that have no basis in the record—either directly or by inference, and

       includes improper citations (i.e., repealed statutes/authorities that do not

       support his claims). See App. R. 46(A)(8). Nevertheless, we recognize that the

       issuance of this tax deed has been pending for many years now, and it would

       serve the interests of justice to avoid further unnecessary and protracted

       litigation by resolving the merits of this case. Accordingly, we will address

       Holland’s arguments to the extent that we are able to decipher them. In

       particular, we consider Holland’s claims that he did not receive adequate notice

       of the tax sale proceedings in violation of due process and that the Property was

       improperly assessed.


                                            II. Standard of Review

[15]   If a real estate owner fails to pay property taxes, the property may be sold to

       satisfy the tax obligation. Schaefer v. Kumar, 804 N.E.2d 184, 191 (Ind. Ct. App.

       2004), trans. denied. “The tax sale process is a purely statutory creation and

       requires material compliance with each step of the governing statutes.” Id.

       “The issuance of a tax deed creates a presumption that a tax sale and all of the

       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 10 of 24
       steps leading up to the issuance of the tax deed are proper. However, this

       presumption may be rebutted by affirmative evidence to the contrary.” Id.


[16]   Holland’s claims regarding the propriety of the tax sale generally concern

       questions of law, which we review de novo. Iemma v. JP Morgan Chase Bank,

       N.A., 992 N.E.2d 732, 738 (Ind. Ct. App. 2013). However, pursuant to

       Holland’s request, the trial court in this case issued specific findings of fact and

       conclusions thereon. For special findings and conclusions, our review is two-

       tiered: we first consider whether the evidence supports the findings; we second

       determine whether the findings support the judgment. Marion Cnty. Auditor v.

       Sawmill Creek, LLC, 964 N.E.2d 213, 216 (Ind. 2012). Our court will “not set

       aside the findings or judgment unless clearly erroneous, and due regard shall be

       given to the opportunity of the trial court to judge the credibility of the

       witnesses.” Ind. Trial Rule 52(A). Our court will neither reweigh evidence nor

       assess the credibility of witnesses, and we view the evidence in a light most

       favorable to the trial court’s judgment. Sawmill Creek, LLC, 964 N.E.2d at 216.


                                                   III. Notice

[17]   Holland claims that he was denied due process because he did not receive

       notice of the tax sale as required by Indiana Code section 6–1.1–24–4, notice of

       his right of redemption as required by Section 4.5, and notice of Born’s petition

       for a tax deed as required by Section 4.6. “A tax deed is void if the former

       owner was not given constitutionally adequate notice of the tax sale

       proceedings.” Schaefer, 804 N.E.2d at 192; see Ind. Code § 6-1.1-25-16(7)

       (2011). As our supreme court has stated, “[a] state must provide notice

       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 11 of 24
       reasonably calculated, under all the circumstances, to apprise interested parties

       of the pendency of the action prior to taking steps that will affect a protected

       interest in life, liberty, or property. Notice is constitutionally adequate when

       the practicalities and peculiarities of the case . . . are reasonably met.” Schaefer,

       804 N.E.2d at 194 (quoting Tax Certificate Investments, Inc. v. Smethers, 714

       N.E.2d 131, 133-34 (Ind. 1999) (internal quotation marks omitted) (ellipsis in

       original)). Here, the trial court concluded that both Born and the county

       officials complied with the statutory notice requirements.


                                             A. Notice of Tax Sale

[18]   Indiana Code section 6-1.1-24-4(a) (2011) requires that


               [n]ot less than twenty-one (21) days before the earliest date on
               which the application for judgment and order for sale of real
               property eligible for sale may be made, the county auditor shall
               send a notice of the sale by certified mail, return receipt requested
               to:

               (1) the owner of record of real property with a single owner; or

               (2) at least one (1) of the owners, as of the date of certification, of
               real property with multiple owners;

               at the last address of the owner for the property as indicated in
               the records of the county auditor on the date that the tax sale list
               is certified. In addition, the county auditor shall mail a duplicate
               notice to the owner of record, as described in subdivisions (1) and
               (2), by first class mail to the owners from whom the certified mail
               return receipt was not signed and returned. Additionally, the
               county auditor may determine that mailing a first class notice to
               or serving a notice on the property is a reasonable step to notify
               the owner, if the address of the owner is not the same address as
       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 12 of 24
               the physical location of the property. If both notices are returned
               due to incorrect or insufficient addresses, the county auditor shall
               research the county auditor records to determine a more
               complete or accurate address. If a more complete or accurate
               address is found, the county auditor shall resend the notices to
               the address that is found in accordance with this section. Failure
               to obtain a more complete or accurate address does not
               invalidate an otherwise valid sale. The county auditor shall
               prepare the notice in the form prescribed by the state board of
               accounts. The notice must set forth the key number, if any, of
               the real property and a street address, if any, or other common
               description of the property other than a legal description. The
               notice must include the statement set forth in section 2(a)(4) of
               this chapter [i.e., a statement of the redemption costs]. The
               county auditor must present proof of this mailing to the court
               along with the application for judgment and order for sale.
               Failure by an owner to receive or accept the notice required by
               this section does not affect the validity of the judgment and order.
               The owner of real property shall notify the county auditor of the
               owner’s correct address. The notice required under this section is
               considered sufficient if the notice is mailed to the address or
               addresses required by this section.


[19]   In this case, the Auditor presented evidence that on August 1, 2011, notice of

       the scheduled tax sale was sent to the Property’s owner of record, the

       Company, at the Company’s registered address of 5014 W. 17th Avenue, in

       Gary. As the trial court found, the notice was sent by certified mail, and when

       the Auditor did not receive a signed certified mail return receipt, it “mailed a

       follow-up notice by regular mail on September 1, 2011[,]” to the same address.

       (Appellant’s App. p. 40). The notice identified the Property by its street

       address, Property ID/Key Number, and brief legal description. The notice

       specified that a judgment would be sought against the Property for $5,918.81

       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 13 of 24
       (amount to be paid to remove the Property from the tax sale), and that it would

       be sold at the tax sale for at least $6,243.41 (due to factoring in the property

       taxes that were due in 2011). The notice informed the Company that the

       Property would not be sold if the judgment amount was paid in full “at any

       time before the sale.” (Petitioners’ Exh. 14). The notice also described the

       Company’s ability to redeem the Property after being sold at the tax sale.


[20]   On appeal, Holland asserts that the notice of tax sale is invalid because “[t]here

       was no such certification on the tax sale certificate.” (Appellant’s Br. p. 31).

       While Indiana Code section 6-1.1-24-4 indicates that the list of properties going

       up for tax sale must be certified, it does not provide that any certification of

       notice must be made on the tax sale certificate, which is created after a property

       is sold at a tax sale. Holland also contends that the Auditor erroneously only

       sent notice of the tax sale to the Company at 5014 West 17th Avenue, Gary.

       Holland insists that because he personally had a substantial interest in the

       Property, notice of the tax sale should also have been mailed to him at the

       Property address. Notwithstanding Holland’s personal interest in the Property,

       Indiana Code section 6-1.1-24-4(a) explicitly states that notice must be sent to

       “the owner of record of real property with a single owner.” Here, the owner of

       record at the time was the Company, and the Auditor properly sent notice to

       the Company’s address of record. Furthermore, even if Holland was also an

       owner of the Property (as he now is), the statute only requires that notice be

       sent to “at least one (1) of the owners” where there are multiple owners. I.C. §




       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 14 of 24
       6-1.1-24-4(b)(2). Accordingly, we find that the Auditor complied with the

       statutory requirements for sending notice of a tax sale to the Property owner.


                                 B. Section 4.5: Notice of Right to Redemption

[21]   Pursuant to Section 4.5:


                A purchaser of a certificate of sale under [Indiana Code section]
                6-1.1-24-6.1[3] is entitled to a tax deed to the property for which
                the certificate was sold only if:

                ****


                       not later than ninety (90) days after the date of sale of the
                       certificate of sale under [Indiana Code chapter] 6-1.1-24, the
                       purchaser gives notice of the sale to:


                        (A) the owner of record at the time of the sale; and


                        (B) any person with a substantial property interest of public
                            record in the tract or item of real property.


       I.C. § 6-1.1-25-4.5(c)(3) (2011). This Section 4.5 notice must be sent


                by certified mail, return receipt requested, to . . . the owner of
                record at the time of the . . . sale of the property . . . at the last
                address of the owner for the property, as indicated in the records
                of the county auditor; and [to] any person with a substantial
                property interest of public record at the address for the person


       3
         As Born points out in her brief, the Property did not sell at the Treasurer’s sale on September 28, 2011;
       rather, she received a tax sale certificate as the highest bidder in a sale conducted by the Lake County Board
       of Commissioners on March 29, 2012. Indiana Code section 6-1.1-24-6.1 governs tax sales by county
       executives.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017               Page 15 of 24
               included in the public record that indicates the interest.
               However, if the address of the person with a substantial property
               interest of public record is not indicated in the public record that
               created the interest and cannot be located by ordinary means by
               the person required to give the notice[,] . . . the person may give
               notice by publication in accordance with [Indiana Code section]
               5-3-1-4 once each week for three consecutive weeks.


       I.C. § 6-1.1-25-4.5(d) (2011). Section 4.5 further sets forth an extensive list of

       the information that must be included in the notice, including, in part, the date

       that the purchaser intends to file a petition for a tax deed, a description of the

       tract of property, and details about the owner’s ability to redeem the property

       and expiration of the redemption period. I.C. § 6-1.1-25-4.5(e) (2011).


[22]   The evidence establishes that Born purchased the Property from the Lake

       County Board of Commissioners on March 29, 2012. Within ninety days

       thereafter, on June 5, 2012, she sent Section 4.5 notice by certified mail to both

       the Company (identifying Holland as the registered agent) at 5014 W. 17th

       Avenue in Gary, and the current occupant of the Property at 1120 Baker Street

       in Gary. In addition to other information enumerated by Section 4.5, Born’s

       notice provided that the Property had been sold at a tax sale on March 29,

       2012, and that the Company had until July 27, 2012, to redeem the Property as

       she would be filing a petition for a tax deed on or after July 28, 2012. On June

       11, 2012, Holland, as indicated by his signature, received the notice mailed to

       the Property, and on July 6, 2012, he signed to indicate his receipt of the notice

       mailed to the Company’s address. Moreover, Born paid for a copy of the

       Section 4.5 notice to be published in the Lowell Tribune, “a public weekly

       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 16 of 24
       newspaper of general circulation in Lake County,” on June 12, 19, and 26,

       2012. (Petitioners’ Exh. 5).


[23]   Holland contends that he did not receive constitutionally adequate Section 4.5

       notice because it “contained an incomplete address of the [P]roperty that was so

       imperfect as to fail to describe the Property with reasonable certainty.”

       (Appellant’s Br. p. 32). However, Section 4.5 simply provides that the notice

       must contain “[a] description of the tract or item of real property shown on the

       certificate of sale”; “[t]he street address, if any, or a common description of the

       tract or item of real property”; and “[t]he key number or parcel number of the

       tract or item of real property.” I.C. § 6-1.1-25-4.5(e)(3), (14)-(15) (2011).

       Moreover, Indiana Code section 6-1.1-25-16 provides that title conveyed by a

       tax deed may only be defeated if “the description of the tract or real property

       was so imperfect as to fail to describe it with reasonable certainty.” In this case,

       the tax sale certificate described the Property by its “Property Number: 45-08-

       07-152-015.000-004”; by its “Brief Legal Description: GARY HEIGHTS L. 12

       & 13 BL. 17”; and by its street address “1120 Baker St.” (Petitioners’ Exh. 1).

       Born’s Section 4.5 notice essentially included the same information as the tax

       sale certificate, identifying the Property as “Lots Twelve (12), and Thirteen (13)

       Block Seventeen (17), Gary Heights, in the City of Gary, as shown in Plat Book

       20, page 18, in Lake County, Indiana”; by its common address of “1120 Baker

       Street, Gary, IN 46404”; and by its “Key No. 45-08-07-152-015.000-004.”

       (Petitioners’ Exh. 3). Accordingly, contrary to Holland’s claim, we find that

       Born’s Section 4.5 notice describes the Property with reasonable certainty.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 17 of 24
       Moreover, we find that the trial court correctly concluded that Born complied

       with the notice requirements of Section 4.5, and Holland received actual notice

       of his redemption rights. Thus, we find no due process violation.


                              C. Section 4.6: Notice of Petition for Tax Deed

[24]   Pursuant to Section 4.6:

               After the expiration of the redemption period specified in section
               4 of this chapter but not later than six (6) months after the
               expiration of the period of redemption[,] . . . the purchaser . . .
               may . . . file a verified petition in the same court and under the
               same cause number in which the judgment of sale was entered
               asking the court to direct the county auditor to issue a tax deed if
               the real property is not redeemed from the sale. Notice of the
               filing of this petition shall be given to the same parties and in the
               same manner as provided in section 4.5 of this chapter, except
               that, if notice is given by publication, only one (1) publication is
               required. The notice required by this section is considered
               sufficient if the notice is sent to the address required by section
               4.5(d) of this chapter. Any person owning or having an interest
               in the tract or real property may file a written objection to the
               petition with the court not later than thirty (30) days after the
               date the petition was filed. If a written objection is timely filed,
               the court shall conduct a hearing on the objection.


       I.C. § 6-1.1-25-4.6(a)(1) (2011).


[25]   The period of redemption in this case was 120 days. I.C. § 6-1.1-25-4(c) (2011).

       The evidence here establishes that neither Holland nor the Company undertook

       to redeem the Property prior to the expiration of the redemption period on July

       27, 2012. Accordingly, well within the six-month period, on August 24, 2012,

       Born sent a Section 4.6 notice by certified mail to both the Company at 5014 W.
       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 18 of 24
       17th Avenue in Gary, and to the current occupant of the Property at 1120 Baker

       Street in Gary. The notice included the same description of the Property as the

       Section 4.5 notice, and it included the October 5, 2012 hearing date on Born’s

       petition for a tax deed. This time, both notices were returned as undeliverable.

       Although receipt of the notice is not a statutory requirement, Born nevertheless

       paid for the notice to be published in the Lowell Tribune on August 28, 2012.

       When Holland failed to appear at the October 5, 2012 hearing, and when it was

       ultimately discovered that he had been misfiling objections and motions, the

       hearing on Born’s petition for a tax deed was rescheduled for June of 2013.

       Thus, on January 14, 2013 (which is still within the six-month period following

       the expiration of the redemption period), Born again sent Section 4.6 notice to

       both the Company and Holland at the Property Address by certified mail. She

       also hired a process server to personally serve the Section 4.6 notice to Holland,

       and the process server averred that such service was completed on January 16,

       2013. Moreover, on January 24, 2013, Holland signed the certified mail return

       receipts to indicate that he received both notices.


[26]   Holland reiterates his prior argument that the Property is inadequately

       described in the Section 4.6 notice to constitute proper notice. However, the

       Section 4.6 notice includes the same description of the Property as in the

       Section 4.5 notice; thus, for the same reasons already discussed, we find that the

       Property has been described with reasonable certainty. Holland also argues that

       the Section 4.6 notice was mailed “to an address other than the last known

       address for the owners as reflected by the county auditor’s records and the


       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 19 of 24
       address was so imperfect as to not constitute good notice.” (Appellant’s Br. p.

       36). This argument entirely disregards the fact that Born sent the notice to the

       Company at its registered address and to Holland at the Property’s address

       (twice); Holland signed to indicate actual receipt of the notice at the Property

       address; Born published the notice in an area newspaper; and she hired a

       process server to personally deliver the notice to Holland. Thus, the evidence

       establishes that Born went above and beyond the statutory requirements for

       providing Section 4.6 notice to Holland, and Holland was not deprived of due

       process.


                                                 IV. Assessment

[27]   During the trial and on appeal, Holland primarily challenged the validity of the

       tax sale (and subsequent issuance of a tax deed) based on his belief that the

       Property had been intentionally and fraudulently over-assessed as a means of

       increasing Lake County’s revenue. As was explained to Holland during the

       trial and reiterated in the trial court’s findings of fact and conclusions thereon,

       the Indiana General Assembly has provided a specific mechanism for

       contesting a property value assessment. The trial court concluded that

       Holland’s failure to fully avail himself of the established administrative

       procedure cannot serve to negate the validity of the subsequent tax sale and

       proceedings for Born’s petition for a tax deed. We agree.


[28]   Indiana Code chapter 6-1.1-15 governs procedures for the review and appeal of

       property assessments. If a taxpayer disagrees with an assessment of his real

       property, he must seek review by filing notice with the relevant county or

       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 20 of 24
       township official—in this case, the Assessor. I.C. § 6-1.1-15-1(c) (2011). Upon

       receipt of a notice for review, the assessing official must “immediately forward

       the notice to the [PTABOA]” and attempt to resolve the issues with the

       taxpayer through a preliminary informal meeting. I.C. § 6-1.1-15-1(h) (2011).

       If the preliminary informal meeting fails to resolve all issues, the PTABOA

       must hold a hearing “not later than one hundred eighty (180) days after” the

       date of notice. I.C. § 6-1.1-15-1(k) (2011). Then, within 120 days of the hearing,

       the PTABOA must mail notice of its determination to the taxpayer. I.C. § 6-

       1.1-15-1(n)(1) (2011). If the maximum time elapses for the PTABOA to hold a

       hearing or to render its decision, or if the taxpayer is dissatisfied with the

       ultimate determination of the PTABOA, the next step is to file a petition for

       review with the Indiana Board of Tax Review. I.C. §§ 6-1.1-15-1(o); -3 (2011).

       Once the Indiana Board of Tax Review has rendered a final determination, the

       taxpayer may either seek rehearing with the Indiana Board of Tax Review or

       file a petition for judicial review with the Indiana Tax Court. I.C. § 6-1.1-15-5

       (2011).


[29]   It is well established that a “[f]ailure to exhaust administrative remedies is a

       defect in subject matter jurisdiction.” Marion Cnty. Auditor v. Revival Temple

       Apostolic Church, 898 N.E.2d 437, 445 (Ind. Ct. App. 2008), trans. denied. Here,

       Holland initiated the appeal process with the local Assessor’s office for the

       Property’s 2007 assessment (payable in 2008). However, for some reason, the

       appeal was lost for a period of time, and it is unclear when, if ever, it was

       forwarded to the PTABOA. Nevertheless, despite his insistence that he was


       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 21 of 24
       regularly checking on the status of his appeal, the substantial delay and other

       irregularities did not prompt Holland to re-file his claim or otherwise ask about

       his informal meeting or a hearing before the PTABOA. Likewise, when he did

       not receive a hearing with the PTABOA, Holland never filed a petition with the

       Indiana Board of Tax Review. See I.C. § 6-1.1-15-1(o) (2011). Additionally,

       Holland never challenged any of the assessments made on the Property in the

       subsequent years for which he also refused to pay property taxes. As it is the

       party’s responsibility to exhaust all administrative remedies, a party cannot

       “circumvent the ‘final determination’ requirement basis for the Indiana Tax

       Court’s exclusive jurisdiction over tax appeals by filing an action in a trial court

       instead of with the relevant administrative agency.” Revival Temple Apostolic

       Church, 898 N.E.2d at 445. A trial court is not vested with subject matter

       jurisdiction simply based on the lack of a final determination by a tax-related

       agency. Id.


[30]   Moreover, Indiana Code section 6-1.1-15-10(a) (2011) provides that

               even though a petition for review or a proceeding for judicial
               review is pending, the taxpayer shall pay taxes on the tangible
               property when the property tax installments come due, unless the
               collection of the taxes is enjoined under [Indiana Code section]
               33-26-6-2 pending a final determination in the proceeding for
               judicial review. The amount of taxes which the taxpayer is
               required to pay, pending the final determination of the
               assessment or increase in assessment, shall be based on:


                 (1) the assessed value reported by the taxpayer on the
                     taxpayer’s personal property return if a personal property

       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 22 of 24
                     assessment, or an increase in such an assessment, is
                     involved; or


                 (2) an amount based on the immediately preceding year’s
                     assessment of real property if an assessment, or increase in
                     assessment, of real property is involved.


       Here, Holland never sought an injunction with the Indiana Tax Court as

       provided in Indiana Code section 33-36-6-2, and it is undisputed that neither

       the Company nor Holland ever paid any amount of taxes on the Property

       between the time the Company purchased the Property in 2008 and the trial

       court’s Order granting Born’s petition for a tax deed in 2016.


[31]   Had Holland complied with the statutory requirement to make payments

       during the pendency of the review process, the Property would not have been

       put up for tax sale. Instead, he simply filed an appeal for one tax year, never

       followed-up on the appellate process, did not challenge any subsequent

       assessments, and continued to live on the Property without ever paying any

       property taxes. As the trial court determined, Holland failed to exhaust his

       administrative remedies with respect to the assessment of the Property, and the

       trial court therefore lacked subject-matter jurisdiction to consider the propriety

       of Holland’s assessment. Rather, the only pertinent issues before the trial court

       concerned whether Holland received adequate notice of the tax sale, his right to

       redemption, and Born’s petition for a tax deed.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017   Page 23 of 24
                                                  CONCLUSION
[32]   Based on the foregoing, we conclude that Holland was not deprived of due

       process based on the fact that he received adequate notice of the tax sale, of his

       right to redemption of the Property, and of Born’s petition for a tax deed. We

       further conclude that Holland failed to avail himself of the remedies provided

       for challenging a property tax assessment, and the trial court did not have

       subject-matter jurisdiction to address such a claim. Therefore, the trial court

       properly granted Born’s petition for a tax deed to the Property. 4


[33]   Affirmed.


[34]   Crone, J. and Altice, J. concur




       4
         We conclude that Holland has waived his claim concerning the trial court’s dismissal of his counterclaim
       as Holland has failed to include a copy of the counterclaim in his Appendix for our review. App. R.
       50(2)(f),(h). We also conclude that Holland has waived his claims by failing to make cogent, well-supported
       arguments regarding fraud; allegations of perjury and fraudulent misrepresentation by witnesses; the trial
       court’s quashing of subpoenas to county officials; and his claim for sanctions and attorney fees. App. R.
       46(A)(8)(a). Holland has waived his contention that the responses of the Auditor in a request for admissions
       should have been deemed admitted; although Holland claimed that the trial court issued an order
       withdrawing the Auditor’s admissions, the cited order actually denied Holland’s motion to have the
       responses of the Treasurer deemed as admitted, and the parties stipulated to the admission of the Treasurer’s
       responses during the bench trial. The order simply indicates that there was no evidence that the Auditor had
       failed to comply with discovery requests. Finally, as to Holland’s contention that the trial court should not
       have admitted the tax sale certificate into evidence, notwithstanding that his argument is confusing, we
       nevertheless agree with the trial court that the admissibility of the tax sale certificate is not affected by the fact
       that it included a minimum sale price that was sixty cents less than indicated on the Auditor’s notice of tax
       sale as it “is a typographical and de minimis error and played no part in the sale of this [P]roperty since the
       parcel was sold at a commissioner’s sale at a drastically reduced amount in accordance with the statutes for
       commissioner’s sales.” (Appellant’s App. p. 44).

       Court of Appeals of Indiana | Memorandum Decision 45A03-1605-MI-1109 | May 10, 2017                    Page 24 of 24